Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-5, A system for providing selective adhesion printed circuit board production;
Group II, Claims 6-13, A system for providing dynamic feedback for selective adhesion printed circuit board production;
Group III, in Claims 14-19, A system for providing dynamic feedback for selective adhesion printed circuit board (PCB) production.
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I, II and III are related as combination, subcombination and further- subcombination; the subcombination and further- subcombination is distinct if it is not obvious variants, and if it is shown that at least one subcombination and further- subcombination is separately usable. For example, the limitations of for providing dynamic feedback for selective adhesion printed circuit board production, each selective adhesion blank being prepopulated with parts; and an optical inspection unit configured to generate current image data of each selective adhesion blank; to receive a PCB design including placement of the parts and a pattern of traces and pads, receive the current image data, compare the current image data with standard image data corresponding to the PCB design, determine a modification to the PCB design if a difference between the current image data and the standard image data is detected, and direct the curing system to cure the curable adhesive of each selective adhesion 
the limitations of a peel roller configured to remove the flexible film, the curable adhesive, and the bonded conductive; and direct the curing system to cure the curable adhesive of each selective adhesion blank according to the PCB design if a difference between the current image data and the standard image data is not detected, in the further-subcombination claim 14 of Group III, which do not require by the subcombination claim 6 of Group II; and
the limitations of for providing dynamic feedback for selective adhesion printed circuit board production, each selective adhesion blank being prepopulated with parts; and an optical inspection unit configured to generate current image data of each selective adhesion blank; a peel roller configured to remove the flexible film, the curable adhesive, and the bonded conductive layer; and the processing element configured or programmed to receive a PCB design including placement of the parts and a pattern of traces and pads, receive the current image data, compare the current image data with standard image data corresponding to the PCB design, determine a modification to the PCB design if a difference between the current image data and the standard image data is detected, direct the curing system to cure the curable adhesive of each selective adhesion blank for which the difference is detected according to the modification of the PCB design, and direct the curing system to cure the curable adhesive of each selective adhesion blank according to the PCB design if a difference between the current image 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848